While agreeing with Judge Geraghty in his dissent, I desire to add that, in my opinion, if the authority to suspend, which exists for disciplinary purposes only, may be extended to accomplish the purpose for which it was used in connection with the facts in the case at bar, not only may the civil service provisions of the charter be set aside, but salary ordinances may be evaded by the heads of departments to whom pertains the right to suspend. The necessary authority to suspend as a disciplinary measure should not be perverted to accomplish any such purpose. I am not in accord with the opinion of the majority. *Page 248